Citation Nr: 1442160	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disability, to include PTSD.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In May 2014, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

The reopened issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final Board decision issued in July 1991, the Board denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence added to the record since the prior final denial in July 1991 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  A June 2005 rating decision denied the Veteran's claim for entitlement to service connection for arterial hypertension; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

4.  Evidence added to the record since the prior final denial in June 2005 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating claim for service connection for hypertension.

5.  The Veteran's PTSD stressor is related to his fear of hostile military activity and consistent with the places, types, and circumstances of his service in Vietnam; and a VA psychiatrist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.


CONCLUSIONS OF LAW

1.  The July 1991 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  The June 2005 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for a psychiatric disability and hypertension, as well as the issue of entitlement to service connection for PTSD.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Psychiatric Disability

The Board denied the Veteran's claim of service connection for a psychiatric disorder in an August 1976 decision on the basis that the Veteran's psychiatric disorder did not originate from service.  The Veteran did not file an appeal to the August 1976 Board decision.

In July 1991, the Board denied the Veteran's claim of service connection for PTSD on the basis that the Veteran did not experience any stressful event consistent with a later development of PTSD and that he did not currently suffer from PTSD.

The Veteran did not file an appeal to the July 1991 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b), 38 C.F.R. § 20.1100.

The basis of the prior final denial was the Board's finding that there was no sufficient evidence to corroborate the in-service stressors claimed by the Veteran and that the Veteran did not have PTSD.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the July 1991 Board decision that addresses these bases.

Pertinent evidence submitted and obtained since the July 1991 Board decision includes VA inpatient and outpatient treatment records dated from April 2005 to December 2010, a June 2011 VA PTSD examination, and private treatment records from the First Hospital of Panamericano, dated from October 1991 to October 2007.

The Board finds that this evidence addresses the issue of whether the Veteran has PTSD related to service, and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Specifically, this evidence reflects the Veteran's continuing psychiatric treatments with multiple hospitalizations, and show diagnoses of PTSD, as well as bipolar disorder with manic episodes and major depression with psychosis.  Significantly, VA outpatient treatment records show diagnoses of PTSD related to "past war experiences."  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability since the July 1991 Board decision.  On this basis, the claim for entitlement to service connection is reopened.

Hypertension

The RO denied the Veteran's original claim of service connection for arterial hypertension in a June 2005 rating decision on the basis that there was no evidence showing treatment for, or diagnoses of, hypertension in service treatment records or within one year after separation from service.  The RO also found that the medical evidence did not show a diagnosis of arterial hypertension.

The Veteran did not submit any evidence within one year of the June 2005 rating decision, nor did he file a timely appeal to the June 2005 rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Veteran filed a claim to reopen his claim for service connection for hypertension in October 2008.  The May 2009 rating decision on appeal denied the claim to reopen.

The basis of the June 2005 prior final denial was the RO's findings that there was no clinical diagnosis of hypertension that was incurred in service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 2005 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the June 2005 rating decision includes VA outpatient treatment records, dated from March 2008 to December 2010; and a December 2007 VA diabetes mellitus examination report.  In particular, VA treatment records note a diagnosis of hypertension since March 17, 2008.  

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issue of whether the Veteran has a current diagnosis of hypertension that is related to his military service, and it is presumed credible for the limited purpose of reopening claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for hypertension since the June 2005 rating decision.  On this basis, the issue of entitlement to service connection for hypertension is reopened.

Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Veteran contends that he incurred PTSD during active service.  He specifically contends that in-service stressors during his active service in the Republic of Vietnam, to include fear of hostile military activity, caused his PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a) (2013).

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA-contracted psychiatrist or psychologist.

The Board finds that the evidence supports an allowance of the Veteran's claim to establish service connection for PTSD.  The Veteran's service treatment records do not show that he was diagnosed as having PTSD during active service.  The Veteran has contended that he was in combat while on active service during the Vietnam Era.  The Veteran's DD Form-214 shows that he served in Vietnam from February 1969 to April 1970.

Throughout the record, the Veteran has consistently recounted stressor events to medical professionals, to include psychiatrists and psychologists, through various written statements, and during VA hearings.  These stressor events include reports of witnessing mortally wounded soldiers and experiencing fear or hostile military activity while performing his military duties, such as guarding ammunition supplies, in combat situations amidst aerial attacks against the enemy and bomb explosions while stationed in the Republic of Vietnam.  See the Veteran's May 1988 statement of in support of claim.  In an August 1990 private psychiatric report, the Veteran reported witnessing death of two fellow soldiers while in combat.  During a July 1990 Board hearing, the Veteran testified that he performed duties of a security guard with the military police and transported ammunition on convoys; he was assigned to the 870th Transportation Company.  He stated that he experienced enemy attacks several times around 1970 and witnessed wounded and dead people.  In an August 2006 VA psychiatry note, the Veteran reported serving 14 months in Vietnam and that although his military occupational specialty (MOS) was a cargo handler, he also worked with military police.  He remembered an incident of receiving enemy fire in Camron Bay and witnessing atrocities and dead people.  At a June 2011 VA examination, the Veteran reported that he came under mortar attacks while being in convoy and stated "I saw a lot of death people including soldiers and civilians."

After review of the complete record, to include the Veteran's service records, the Board concludes that the reported stressor events are consistent with the circumstances of his service in the Vietnam War.  The competent evidence also contains a DSM-IV diagnosis of PTSD, rendered by a VA psychiatrist, based on the Veteran's reported in-service stressors. 

To that effect, the medical evidence of record shows that the Veteran has had a long psychiatric history, over 40 years now, with diagnoses of PTSD, as well as bipolar disorder with manic episodes and major depression with psychosis.  He had multiple psychiatric hospitalizations in VA and private hospitals starting from the early 1970s, shortly after separation from service.

Initially, a May 1985 VA hospital record reflects that the Veteran was brought to the hospital by his wife after he had a flashback episode becoming restless, tearful, and unable to recognize his wife and children after watching a television program about Vietnam.  A diagnosis of PTSD was noted.

In an August 1990 psychiatric report, Robert Toro Soto, M.D. concluded that the Veteran, because of the shock of going to service and participating in a conflict, such as Vietnam War where life was measured in terms of seconds at times, had developed a PTSD.  Dr. Soto added that the Veteran was also suffering from a bipolar disorder.

A November 2002 private psychiatric evaluation report shows that the Veteran developed symptomatology that suggested a manic episode characterized by difficulty sleeping, irritability, impulsivity, aggression, anxiety, and restlessness with erratic behaviors.  He also reported that having flashbacks of and hearing voices of his experiences in Vietnam and had been anxious and fearful thinking that people would chase him and he became suspicious and paranoid.

A September 2004 private psychiatric evaluation report states that the Veteran has psychiatric history of 30 years of evolution with diagnoses of bipolar disorder and PTSD, with multiple psychiatric admissions.  The Veteran reported that because of a storm, he re-experienced his experiences in Vietnam.  He related that he was 14 months in Vietnam in combat and since that time had experienced traumatic experiences, flashbacks, and nightmares.  He had hallucinations and heard the enemy, to defend himself, to throw to the ground, and heard shots.  He felt threatened and when he saw movement of the trees by the wind in the storm he felt like being in Vietnam.  The treating psychotherapist identified the Veteran's "hallucinations associated to PTSD of the war of Vietnam."

Significantly, in VA outpatient treatment records dated from November 2007 to December 2010, a VA staff psychiatrist, Dr. Felix Vaga-Sala, has consistently diagnosed PTSD related to "past war experiences," conforming to the DSM-IV criteria.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria under 38 C.F.R. § 3.304(f)(3) have been met.  Specifically, the Veteran reported that his PTSD stressors are related to his fear of hostile military activity, and a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  Moreover, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service in the Republic of Vietnam.  There is no clear and convincing evidence to the contrary.  See 75 Fed. Reg. 39843 (July 13, 2010).  For these reasons, the evidence supports the Veteran's service connection claim for PTSD, and entitlement to the benefits sought is warranted.  38 C.F.R. § 3.304(f).

ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a psychiatric disability, to include PTSD, is reopened.

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened and, to that extent, the appeal is granted.

Entitlement to service connection for PTSD is granted.



REMAND

In this case, the Veteran claims that he has hypertension secondary to his service-connected diabetes mellitus.  To that effect, secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was never provided a VA examination in connection with his claim for hypertension.  However, regarding the claimed secondary relationship between the Veteran's hypertension and service-connected diabetes mellitus, a December 2007 VA examiner opined that the Veteran's hypertension was not a complication of his diabetes.  In support of this opinion, the examiner stated that the Veteran did not have diabetic nephropathy, which occurs prior to hypertension.  However, the Board finds that the December 2007 VA medical opinion does not fully address the aggravation issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA Medical Center in San Juan, Puerto Rico and all associated outpatient clinics, dated from December 2010 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine any relationship between the Veteran's currently diagnosed hypertension and service, or his service-connected diabetes mellitus.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated by any service-connected disability, specifically to include diabetes mellitus.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
4.  After the above development is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


